PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/598,465
Filing Date: 8 Jul 2010
Appellant(s): Ashman, Philip, Colin



__________________
K. Patrick Herman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – 35 USC § 103
             The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 – 35, 40, 45 – 46, 54 – 55 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1).
 	With regard to Claims 32, 45 – 46, 54 and 57, Horan et al disclose a collapsible tube container (column 1, lines 7 – 15) and a side wall formed from a multi – layer polymeric material (comprising EVOH; column 17, lines 39 – 41) coextruded by any coextrusion process (column 14, lines 60 – 62) and a side wall having a longitudinal joint (joining edge portions; column 5, lines 25 – 29); the material has a thickness of between 150 and 350 microns, because a thickness of 11 mils is disclosed (column 11, lines 1 – 20). Horan et al do not disclose that the material having the disclosed thickness is produced as a blown film. However, Horan et al disclose production as a blown film as a coextrusion process (sheet structure blown coextruded; column 17, lines 46 – 49). It would have been obvious for one of ordinary skill in the art to provide 
With regard to Claim 33, the material comprises EVOH, as stated above, therefore a barrier layer (aluminum; column 3, lines 41 – 46).
With regard to Claims 34 – 35, the material therefore comprises up to twenty layers.
With regard to Claim 40, a thickness of substantially 250 microns is therefore disclosed.
With regard to Claim 55, it therefore would have been obvious to provide a substantially similar or balanced molecular orientation profile, or a balanced molecular orientation profile would have been obvious to one of ordinary skill in the art.

Claims 36 – 37, 39, and 41 – 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S. Patent Application Publication 2007/0026174 A1).
Horan et al disclose a tube as discussed above. With regard to Claims 36 – 37, 39 and 41 – 42, Horan et al fail to disclose a layer of MDPE being substantially 30 microns thick, a layer of HPDE being substantially 20 microns thick, a further layer of HDPE being substantially 55 microns thick, the layer of LDPE being substantially 20 microns, a tie layer being substantially 12.5 microns thick, a barrier layer being substantially 15 microns thick, a further tie layer being substantially 12.5 microns thick, a further layer of HDPE being substantially 25 microns thick, and a further layer of MDPE being substantially 60 microns thick.

It therefore would have been obvious for one of ordinary skill in the art to provide for layers including MDPE and LDPE in order to obtain a container comprising a dessicant as taught by Labbe et al, and to select an ordering and thickness of the layers depending on the desired sealability and barrier of the end product.


Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication 2008/0311327 A1).
Horan et al discloses a tube as discussed above. Horan et al fail to disclose a layer of LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer of HDPE, and a further layer of LMDPE.
Pasbrig et al teach a tube container (paragraph 0014) comprising layers including MDPE and LDPE (paragraph 0021) for the purpose of obtaining a container that is watertight (paragraph 0014).
It therefore would have been obvious for one of ordinary skill in the art to provide for a layer of LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer of HDPE, and a further layer of LMDPE, in order to obtain a container that is watertight as taught by Pasbrig et al.

s 43 – 44 and 61 – 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628).
Horan et al discloses a container as discussed above. With regard to Claims 43 – 44 and 61 – 62, Horan et al fails to disclose a barrier layer comprising EVOH, APA and mica.
Blatz teaches a container (column 30, line 50) comprising a barrier layer comprising EVOH, APA and talc (column 2, lines 10 – 30) and mica (column 5, line 40) for the purpose of obtaining eliminating the need for a moisture barrier (column 6, lines 46 – 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier layer comprising EVOH, APA and mica in order to eliminate the need for a moisture barrier as taught by Blatz.

 (2) Response to Argument
Appellant argues that:
(1) Because the phrase ‘blown coextruded by themselves’ is used by Horan et al after the phrase ‘entirely sheet or cast coextruded,’ a differentiation is intended, and the phrase  ‘blown coextruded by themselves’ is intended to mean that layers of the disclosed film are blown individually, and then are laminated together.
(2) There is no evidence provided by Horan et al that it is possible to produce a blown film having the thickness and the amount of calcium carbonate disclosed by Horan et al, because the disclosure by Horan et al is that it is ‘believed’ that the film can be blown coextruded. 
(3)  There are no examples in Horan et al of blown films or methods of making a blown film.

(5)  It is not clear why the disclosure of Horan et al would be interpreted by one of ordinary skill in the art to mean forming the entire film as a blown film, instead of part of the film. 
(6) No film having the thickness and calcium carbonate loading of Horan et al has ever been successfully produced as a blown film, and Appellant has explained in detail with citations to supporting evidence as to why one of ordinary skill in the art would not be motivated to form, and would not expect to succeed if they tried to form, the film of Horan et al as a blown film.
(7) The declaration shows that amounts of calcium carbonate above 20% by weight were found to be problematic, and that there are known, published limitations on the amount of calcium carbonate that can be incorporated into a film produced as a blown film.
(8) No explanation has been provided as to one of ordinary skill in the art would have been motivated to modify the invention of Horan et al to employ a blown film.
(9)  In the declaration, the expert states that production of a blown film having the thickness and calcium carbonate loading of Horan et al would be virtually impossible.
(10) Appellant should not be required to show impossibility, because one of ordinary skill in the art would have been skeptical of the ability to produce the film disclosed by Horan et al as a blown film, and the skepticism is sufficient to show non – obviousness.
(11) There is no evidence showing that blown films were well known or were routinely used to produce multilayer films in the prior art.

With regard to argument (2), the disclosure of Horan et al, in column 17, lines 39 – 49 is that  ‘the inclusion of CaCO3 in a layer of an asymmetric EVOH  layer – containing coextruded multilayer foilless sheet structure, preferably in a thick layer, that preferably is located to the opposite side of the center line from where the EVOH layer is positioned, provides improved acceptable curl values. This is believed to apply to such sheet structures that are coextruded or that include coextruded layers, one of which is an EVOH layer. Thus, it is believed to apply to such sheet structures that are entirely sheet or cast coextruded or blown coextruded by themselves.’ The term ‘believed’  therefore refers to the ‘improved acceptable curl values’ when the disclosed film is ‘blown coextruded.’ The term is not intended to express uncertainty about whether the disclosed film can, in fact, be ‘blown coextruded.’
With regard to argument (3), as stated in the previous Action, because the phrase ‘blown coextruded’ is used, a blown coextruded film is disclosed. It is therefore not necessary to also disclose the film in an example.
With regard to argument (4), the statement in the previous Action was a response to the argument by Appellant that it would not be obvious to modify Horan et al in terms of thickness or amount of calcium carbonate. Because the term ‘preferred’ is used, it would be obvious to modify Horan et al, in terms of thickness or amount of calcium carbonate. However, the statement in the previous Action was not intended to mean that something other than a thick 
With regard to argument (5), the phrase ‘part of the film’ is not used by Horan et al. Furthermore, the claimed invention is ‘produced as a blown film, with no subsequent lamination.’ Producing part of the film as a blown film is therefore not necessarily excluded. Also, as stated above, a film that is ‘produced as a blown film, with no subsequent lamination,’ is disclosed by Horan et al because the blown film coextrusion is an alternative to lamination.
With regard to argument (6), the supporting evidence cited by Appellant, in the declaration, is three publications; a publication by Ge et al (referred to as Fe et al in the declaration) and a publication by Batiste et al and a 2006 presentation by OMYA, in which blown films are made comprising polyolefins filled with calcium carbonate. In the three publications, the films have thicknesses less than the thickness disclosed by Horan et al, and in Ge et al and Batiste et al, the amount of calcium carbonate that is used is less than any amount disclosed by Horan et al. Therefore, no attempt is made in the publications to produce blown coextruded films that are identical to the films produced by Horan et al, and the publications therefore do not provide evidence that the blown coextruded films disclosed by Horan et al cannot be produced. Additionally, there is no statement in the publications that the blown coextruded films disclosed by Horan et al cannot be produced.
With regard to argument (7), although it is stated by Ge et al that above 18% by weight calcium carbonate, the blown films begin to weaken, and it is stated by Batiste et al that above 25% by weight  calcium carbonate the blown films begin to weaken, because no attempt is made in the publications to produce blown coextruded films that are identical to the films produced by 
With regard to argument (8), no modification of the invention of Horan et al would be necessary, because of the disclosure by Horan et al of coextrusion by ‘any coextrusion process,’ and the disclosure that by Horan et al that production as a  blown film is a coextrusion process. 
With regard to argument (9), because films that are blown coextruded are disclosed by Horan et al, the statement by the expert indicates only that there is a disagreement between the expert and Horan et al. Furthermore, because no attempt is made in the publications to produce blown coextruded films that are identical to the films produced by Horan et al, the publications do not provide evidence that the blown coextruded films disclosed by Horan et al cannot be produced.
With regard to argument (10), because films that are ‘blown coextruded’ are disclosed by Horan et al, a showing of impossibility would be required to show the non – obviousness of producing the film disclosed by Horan et al  as a blown film. 
With regard to argument (11), blown films are well known in the art. In page 3, lines 21 – 23 of the instant specification, the making of blown films is described as an ‘existing’ manufacturing technique. Furthermore, the use of the phrase ‘blown coextruded’ by Horan et al indicates that it is also known in the art to produce multilayer films as blown films.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC A PATTERSON/Primary Examiner, Art Unit 1782 


/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782
                                                                                                                                                                                                        /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.